DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2021 was considered.

Drawing Objections
Examiner withdraws the drawing objections based upon Applicant’s amendment to the specification, and cancelation of claims 18-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over B.E. Kane, "A silicon-based nuclear spin quantum computer", Nature, vol. 393, 133-137. May 14, 1998 (“Kane”), in view of Hollenberg et al. (US 2006/0151775 A1) (“Hollenberg) using the referenced PCT/AU02/01150 (WO 03/019635A1) (equivalent to US 2004/0232353 A1) (“Jamieson”).

    PNG
    media_image1.png
    294
    310
    media_image1.png
    Greyscale

Regarding claim 35, Kane teaches at least in figure 1, and Examiner’s annotated figure 1 above:
a substrate (A) having a semiconductor host layer (B) thereon; 
a dopant-based spin qubit device (Examiner annotated figure 1)comprising 

a first gate electrode (A or J gates)  and a second gate electrode (A or J gates) over the substrate (A), 

Kane does not teach:
each of the first gate electrode and the second gate electrode including a region with a plurality of dopant atoms, 
wherein: the dopant atom in the semiconductor host layer is in an area of the semiconductor host layer between the first gate electrode and the second gate electrode, and 
no gate electrode is present directly above the dopant atom.

Hollenberg teaches
Each of the gate electrode including a region with a plurality of dopant atoms (¶ 0157, where the gate electrodes can be used as a mask for implanting the p dopant atoms. ¶ 0158 referencing the method described in PCT/AU02/01150 (US 2004/0232353 A1) (“Jamieson”). Jamieson states that when implanting the p+ ion (dopant) into the substrate some ions will stop in the metal gates acting as mask.).
wherein: the dopant atom (p) in the semiconductor host layer (silicon) is in an area of the semiconductor host layer (silicon) between the first gate electrode (22 or 23)  and the second gate electrode (23 or 22), and
no gate electrode (22 or 23)  is present directly above the dopant atom (p) (this is because the gate electrodes are being used as mask for implanting the dopants)
It would have been obvious to one of ordinary skill in the art to combine Hollenberg with Kane. This is because Kane does not teach how one forms the p+ dopant atom in the semiconductor host layer. Thus, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 36, Kane teaches at least in figure 1, and Examiner’s annotated figure 1 above:
wherein: the region in the first gate electrode that includes the plurality of dopant atoms is a region opposite the second gate electrode, and the region in the second gate electrode that includes the plurality of dopant atoms is opposite the first gate electrode (the A and J gate electrodes are opposite of each other. Therefore, the region which includes the second gate electrode and the plurality of dopant atoms would be opposite to the first gate electrode).

Allowable Subject Matter
Claims 1- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, 
The prior art does not teach the window structure.

Allowable Subject Matter
Claims 1-8, 10-14, 17, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the window structure.
Claims 31-24 are allowed.
The claims are allowed because the method claims mirror the device claims, and there are no additional steps which would warrant a restriction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
In regards to Claims 34-36,
Applicant's arguments filed December 6, 2021, do not contain an argument for claims 35-36. They simply state they are allowable because no combination of prior art teaches them. Examiner disagrees as shown in the analysis above.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822